Citation Nr: 1804380	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-14 329	)	DATE
AOD	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

The claim for entitlement to TDIU is dismissed.


FINDING OF FACT

In a December 11, 2017 communication, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to TDIU.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 1956 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The jurisdiction of the case rests with the RO in Winston-Salem, North Carolina.

This appeal was previously before the Board in May 2017, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

TDIU

The issue of entitlement to TDIU was first denied in a July 2015 rating decision. The Veteran perfected his appeal with regard to those issues in March 2016.  

In a December 11, 2017 written communication, the Veteran, through his representative, stated that he was satisfied with the assigned evaluations for his service-connected disabilities, and that he wished to withdraw the issue on appeal. The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204  (b)(3) (2017).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105  (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  The Veteran has withdrawn the appeal on the issue of entitlement to TDIU.  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57   (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issues, and it is dismissed.

 



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  North Carolina Division of Veterans Affairs

Department of Veterans Affairs


